Application by *1156the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, an opinion and order of this Court dated October 23, 2000 (People v DePallo, 275 AD2d 60 [2000], affd 96 NY2d 437 [2001]), affirming a judgment of the Supreme Court, Richmond County, rendered June 26, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Rivera and Spolzino, JJ., concur.